Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-16-00635-CV

                                       Frank GARZA,
                                          Appellant

                                              v.

                                     Kris Angel FINN,
                                          Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2016CV04020
                     The Honorable Robert Behrens, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      We order that no costs be assessed against appellant Frank Garza because he is indigent.

      SIGNED January 11, 2017.


                                               _________________________________
                                               Marialyn Barnard, Justice